Title: Thomas Jefferson to William Nelson, 8 July 1809
From: Jefferson, Thomas
To: Nelson, William


          Dear Sir  Monticello July 8. 09.
          Your favor of June 19. was recieved a few days ago and I regret that it is not in my power to give any information in answer to your enquiries which may be useful to mrs Byrd. during the war of 1755. I was at school, and paid no attention to public transactions; nor, after I came into public life, had I ever occasion to make myself acquainted with the rights or claims of the several regiments employed in that war. the proclamation of 1763. to be sure was known to every one; but it is equally known to yourself. had I known who James Irwin was, or where he lived, I would have inclosed him your letter, in order to save time, as the 15th of July is near at hand, and to manifest my willingness to render service to mrs Byrd. but the advertisement as extracted in your letter, does not state his residence. I pray you to present my friendly respects to mrs Byrd, & to accept yourself assurances of my great esteem & respect.
          
            Th:
            Jefferson
        